[Cite as State v. Williams, 2020-Ohio-6755.]


                                        COURT OF APPEALS
                                   TUSCARAWAS COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                 :   JUDGES:
                                               :
                                               :   Hon. John W. Wise, P.J.
        Plaintiff-Appellee                     :   Hon. Patricia A. Delaney, J.
                                               :   Hon. Earle E. Wise, Jr., J.
 -vs-                                          :
                                               :   Case Nos. 2019AP100042
                                               :             2019AP100043
 THOMAS J. WILLIAMS                            :
                                               :
                                               :
        Defendant-Appellant                    :   OPINION


CHARACTER OF PROCEEDING:                           Appeal from the New Philadelphia
                                                   Municipal Court, Case Nos. TRC
                                                   1903355 A,B,C and CRB 1900658



JUDGMENT:                                          REVERSED AND REMANDED




DATE OF JUDGMENT ENTRY:                            December 17, 2020




APPEARANCES:

 For Plaintiff-Appellee:                           For Defendant-Appellant:

 LACEE FELIX                                       MATTHEW W. ONEST
 DOVER CITY PROSECUTOR                             KRUGLIAK, WILKINS, et al.
 339 Oxford St.                                    4775 Munson St. N.W.
 Dover, OH 44622                                   P.O. Box 36963
                                                   Canton, OH 44735-6963
Tuscarawas County, Case Nos. 2019AP100042, 2019AP100043                                          2


Delaney, J.

       {¶1} Appellant Thomas J. Williams appeals from the October 18, 2019 Judgment

Entry of the New Philadelphia Municipal Court incorporating the trial court’s August 22,

2019 Judgment Entry overruling his motion to suppress. Appellee is the state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶2} The following evidence is adduced from the record of the suppression

hearing on August 13, 2019. The hearing was brief and limited to the issue of whether

the officer had reasonable suspicion to traffic-stop appellant.

       {¶3} This case arose on May 27, 2019, around 9:40 p.m., as a Dover police

officer monitored traffic from a stationary location in a parking lot. Appellant drove by on

South Wooster Avenue. Several people were in appellant’s car and the officer believed

one of them “gave him the finger.” The officer pulled out and followed appellant, who

approached the traffic light at the intersection of South Wooster Avenue and Union

Avenue.

       {¶4} Before this intersection, South Wooster Avenue consists of two lanes of

southbound travel divided by a dotted white line. Approaching the intersection, the center

line becomes a solid white line. The intersection is a “Y,” with South Wooster Avenue

continuing at a 45-degree angle to the left and Union Avenue intersecting at a slight right

angle. The left lane is a left-turn-only lane controlled by a large white left arrow painted

on the pavement and a traffic light. The traffic light for the left-turn lane is a left-turn arrow.

       {¶5} Appellant approached this intersection in the left lane and entered the area

of the left-turn-only portion as designated by the solid white line. When the traffic light
Tuscarawas County, Case Nos. 2019AP100042, 2019AP100043                                   3


turned green, however, appellant waited, signaled a right turn, pulled into the right-hand

lane, and continued southbound.

       {¶6} The officer performed a traffic stop on the basis of an improper lane change.

Appellant was ultimately cited with two counts of O.V.I., one count of “improper lane

change” pursuant to Dover City Ordinance 331.08, and one count of child endangering.

       {¶7} Appellant entered pleas of not guilty and filed a motion to suppress, arguing

the officer had no justification for the traffic stop based upon the marked-lanes violation.

The matter proceeded to an evidentiary hearing and the trial court overruled the motion

to suppress by judgment entry dated August 22, 2019.

       {¶8} Appellant appeared before the trial court on October 18, 2019 and changed

his pleas of not guilty to ones of no contest. Appellant was convicted upon one count of

O.V.I. (third offense in 10 years), marked lanes, and child endangering.          Appellee

dismissed the remaining count of O.V.I. and the trial court sentenced appellant to, e.g., a

jail term of 90 days.

       {¶9} Appellant now appeals from the October 18, 2019 Judgment Entry of the

New Philadelphia Municipal Court, incorporating the trial court’s judgment entry of August

22, 2019, overruling his motion to suppress.

       {¶10} Appellant raises one assignment of error:

                               ASSIGNMENT OF ERROR

       {¶11} “THE TRIAL COURT ERRED BY FAILING TO SUPPRESS EVIDENCE

BECAUSE THE TRAFFIC STOP WAS BASED ON A MISTAKE OF LAW.”
Tuscarawas County, Case Nos. 2019AP100042, 2019AP100043                                     4


                                        ANALYSIS

       {¶12} Appellant argues the trial court should have granted his motion to suppress.

We agree.

       {¶13} There are three methods of challenging a trial court's ruling on

a motion to suppress on appeal. First, an appellant may challenge the trial court's finding

of fact. In reviewing a challenge of this nature, an appellate court must determine whether

the trial court's findings of fact are against the manifest weight of the evidence. See, State

v. Fanning, 1 Ohio St.3d 19, 437 N.E.2d 583 (1982); State v. Klein, 73 Ohio App.3d 486,

597 N.E.2d 1141 (4th Dist.1991). Second, an appellant may argue the trial court failed to

apply the appropriate test or correct law to the findings of fact. In that case, an appellate

court can reverse the trial court for committing an error of law. See, Williams, supra.

Finally, an appellant may argue the trial court has incorrectly decided the ultimate or final

issues raised in a motion to suppress. When reviewing this type of claim, an appellate

court must independently determine, without deference to the trial court's conclusion,

whether the facts meet the appropriate legal standard in any given case. State v. Curry,

95 Ohio App.3d 93, 96,620 N.E.2d 906 (8th Dist.1994).

       {¶14} Appellant’s argument is a combination of the latter two claims. He argues

the officer lacked reasonable and articulable suspicion for the traffic stop. The Fourth

Amendment to the United States Constitution prohibits warrantless searches and

seizures, rendering them per se unreasonable unless an exception applies. Katz v. United

States, 389 U.S. 347, 357, 88 S.Ct. 507 19 L.Ed.2d 576 (1967). An investigative stop,

or Terry stop,   is   a   common     exception    to   the   Fourth   Amendment      warrant

requirement. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1503, 20 L.Ed.2d 889 (1968). Because
Tuscarawas County, Case Nos. 2019AP100042, 2019AP100043                                 5


the “balance between the public interest and the individual's right to personal security”

tilts in favor of a standard less than probable cause in such cases, the Fourth Amendment

is satisfied if the officer's action is supported by reasonable suspicion to believe that

criminal activity “may be afoot.” United States v. Brignoni–Ponce, 422 U.S. 873, 878, 95

S.Ct. 2574, 45 L.Ed.2d 607 (1975); United States v. Sokolow, 490 U.S. 1, 7, 109 S.Ct.

1581, 104 L.Ed.2d 1 (1989). In Terry, the Supreme Court held that a police officer may

stop an individual if the officer has a reasonable suspicion based upon specific and

articulable facts that criminal behavior has occurred or is imminent. See, State v.

Chatton, 11 Ohio St.3d 59, 61, 463 N.E.2d 1237 (1984).

      {¶15} The propriety of an investigative stop must be viewed in light of the totality

of the circumstances surrounding the stop “as viewed through the eyes of the reasonable

and prudent police officer on the scene who must react to events as they unfold.” State

v. Andrews, 57 Ohio St.3d 86, 87–88, 565 N.E.2d 1271 (1991); State v. Bobo, 37 Ohio

St.3d 177, 178, 524 N.E.2d 489 (1988). The Supreme Court of the United States has re-

emphasized the importance of reviewing the totality of the circumstances in making

a reasonable-suspicion determination:

                    When      discussing    how     reviewing      courts    should

             make reasonable-suspicion determinations,        we      have     said

             repeatedly that they must look at the “totality of the circumstances”

             of each case to see whether the detaining officer has a

             “particularized and objective basis” for suspecting legal wrongdoing.

             This process allows officers to draw on their own experience and

             specialized training to make inferences from and deductions about
Tuscarawas County, Case Nos. 2019AP100042, 2019AP100043                                      6


              the cumulative information available to them that “might well elude

              an untrained person.” Although an officer's reliance on a mere

              “hunch” is insufficient to justify a stop, the likelihood of criminal

              activity need not rise to the level required for probable cause, and it

              falls considerably short of satisfying a preponderance of the

              evidence standard.

                      United States v. Arvizu, 534 U.S. 266, 273, 122 S.Ct. 744, 151

              L.Ed.2d 740 (2002), citing United States v. Cortez, 449 U.S. 411,

              417–418, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981).

       {¶16} Traffic stops based      upon     observation   of   a   traffic   violation   are

constitutionally permissible. Dayton v. Erickson, 76 Ohio St.3d 3, 11–12, 1996–Ohio–

431, 665 N.E.2d 1091. This Court has held that any traffic violation, even a de

minimis violation, may form a sufficient basis upon which to stop a vehicle. State v.

Bangoura, 5th Dist. No. 08 CA 95, 2009–Ohio–3339, ¶ 14, citing State v. McCormick, 5th

Dist. No.2000CA00204, 2001 WL 111891 (Feb. 2, 2001); State v. Woods, 5th Dist.

Licking No. 12-CA-19, 2013-Ohio-1136, ¶ 60.

       {¶17} In the instant case, the trial court found the Dover police officer

had reasonable suspicion to stop appellant for a violation of Dover Codified Ordinance

331.08, “Driving in Marked Lanes or Continuous Lines of Traffic.” Appellant argues this

decision was in error because the officer did not have reasonable suspicion to stop and

detain him; his conduct in crossing the single, solid white line from the left-turn-only lane

into the straight lane of travel was not illegal.
Tuscarawas County, Case Nos. 2019AP100042, 2019AP100043                                  7


      {¶18} We begin with the ordinance, which is similar to former R.C. 4511.33. Dover

Codified Ordinance 331.08 states:

                    (a) Whenever any roadway has been divided into two or more

             clearly marked lanes for traffic or wherever traffic is lawfully moving

             in two or more substantially continuous lines in the same direction,

             the following rules apply:

                    (1) A vehicle shall be driven, as nearly as is practicable,

             entirely within a single lane or line of traffic and shall not be moved

             from such lane or line until the driver has first ascertained that such

             movement can be made with safety.

                    (2) Upon a roadway which is divided into three lanes and

             provides for two-way movement of traffic, a vehicle shall not be

             driven in the center lane except when overtaking and passing

             another vehicle where the roadway is clearly visible and such center

             lane is clear of traffic within a safe distance, or when preparing for a

             left turn, or where such center lane is at the time allocated exclusively

             to traffic moving in the direction the vehicle is proceeding and is

             posted with signs to give notice of such allocation.

                    (3) Official signs may be erected directing specified traffic to

             use a designated lane or designating those lanes to be used by traffic

             moving in a particular direction regardless of the center of the

             roadway, or restricting the use of a particular lane to only buses
Tuscarawas County, Case Nos. 2019AP100042, 2019AP100043                                      8


              during certain hours or during all hours, and drivers of vehicles shall

              obey the directions of such signs.

                     (4) Official traffic control devices may be installed prohibiting

              the changing of lanes on sections of roadway and drivers of vehicles

              shall obey the directions of every such device.

                     (b) Except as otherwise provided in this subsection, whoever

              violates this section is guilty of a minor misdemeanor. If, within one

              year of the offense, the offender previously has been convicted of or

              pleaded guilty to one predicate motor vehicle or traffic offense,

              whoever violates this section is guilty of a misdemeanor of the fourth

              degree. If, within one year of the offense, the offender previously

              has been convicted of two or more predicate motor vehicle or traffic

              offenses, whoever violates this section is guilty of a misdemeanor of

              the third degree.

                     If the offender commits the offense while distracted and the

              distracting activity is a contributing factor to the commission of the

              offense, the offender is subject to the additional fine established

              under Section 303.991 of the Traffic Code.

       {¶19} At the suppression hearing, the police officer conceded he did not include

a subsection on appellant’s citation. The officer opined, though, that appellant could have

been stopped pursuant to subsection (a)(1) or (a)(4). T. 19-20. A violation of (a)(1) would

require a showing that appellant failed to change lanes without first ascertaining he could

safely do so. The officer testified he did not observe any traffic in the right lane of travel;
Tuscarawas County, Case Nos. 2019AP100042, 2019AP100043                                       9


appellant signaled his turn from the left-turn-only lane into the right lane of travel; and did

so safely. T. 10-11. In fact, the officer also moved from the left-turn-only-lane into the

right lane of travel as he followed appellant, and did so safely.

       {¶20} We are left with a potential violation of 331.08(a)(4). The issue remains

whether the officer had a reasonable and articulable suspicion that appellant failed to

obey the direction of an official traffic device. “Traffic control device” means a “flagger,

sign, signal, marking, or other device used to regulate, warn, or guide traffic, placed on,

over, or adjacent to a street, [or] highway * * * *.” R.C. 4511.01(QQ). In this case, the

traffic control device at issue is the solid white line appellant crossed when changing

lanes. Appellee asserts appellant was essentially locked into a left turn once he was in

the left-turn lane. In the officer’s estimation, “when there’s a solid white line it’s put there

for a reason. Once you enter that left-turn lane you’re obligated to make the left-hand

turn, not proceed back into the right lane and head southbound.” T. 8.

       {¶21} Appellant argues the officer therefore erred in stating a driver must remain

inside the lane bounded by a solid white line. Appellant points to the pertinent section of

the Ohio Manual of Uniform Traffic Control Devices (“OMUTCD”) stating, “Where crossing

the lane line markings is discouraged, the lane line markings shall consist of a normal or

wide solid white line.” (Emphasis added). OMUTCD Sec. 3B.04.1

       {¶22} We have previously noted that when an officer is confronted with a situation

requiring the application of an unclear statute, the officer can still make a valid stop if the


1      The goal of traffic laws and regulations is to promote highway safety. Maple
Heights v. Smith, 131 Ohio App.3d 406, 408, 722 N.E.2d 607 (8th Dist.1999). R.C.
4511.09 provides that “[t]he department of transportation shall adopt a manual and
specifications for a uniform system of traffic control devices,” and the resulting manual is
the OMUTCD. Maple Heights at 408.
Tuscarawas County, Case Nos. 2019AP100042, 2019AP100043                                     10


officer's mistaken interpretation of the law is reasonable. State v. Hill, 5th Dist. Stark No.

2015 CA 00078, 2016-Ohio-1510, ¶ 18, citing State v. Millerton, 2nd Dist. Montgomery

No. 26209, 2015–Ohio–34, 26 N.E.3d 317, ¶ 16, and Heien v. North Carolina, 574 U.S.

54, 135 S.Ct. 530, 533, 190 L.Ed.2d 475 (2014). The United States Supreme Court

in Heien considered whether a police officer's erroneous interpretation of a motor vehicle

statute was objectively reasonable. Id. The Court cautioned, “The Fourth Amendment

tolerates only reasonable mistakes, and those mistakes—whether of fact or of law—must

be objectively reasonable.” Id. at 539. The Court added, “We do not examine the

subjective understanding of the particular officer involved.” Id.

       {¶23} In the instant case, the traffic device at issue is the solid white line

demarcating the left-turn only line. The officer determined appellant failed to obey the

direction of the device by stopping in the lane, signaling a turn, and entering the right lane.

Appellant was obligated, according to the officer, to make the left turn and would have

had to circle the block to comply with the law. We do not find the officer's mistake of law

to be objectively reasonable. If a driver is inside a left-turn-only lane and does not intend

to make a left turn, and can safely complete a lane change and in fact signals the lane

change, we are unable to discern a violation of Dover City Ordinance 331.08(a)(1) or

331.08(a)(4). Appellant was not required to make a left turn when he could safely travel

into the right lane, and the officer’s belief he was statutorily-obligated to do so was based

upon his subjective understanding of 331.08. State v. Trout, 5th Dist. No. 18-CA-00043,

2019-Ohio-124, 128 N.E.3d 900, ¶ 21.

       {¶24} We are cognizant that whether the evidence would be sufficient to support

a finding of guilt upon the improper lane change offense is beyond the scope of our
Tuscarawas County, Case Nos. 2019AP100042, 2019AP100043                                11


review. The sole issue to be resolved at the suppression hearing was whether the officer

had reasonable suspicion to initiate the traffic stop, and it is well-established that an

officer's reasonable articulable suspicion does not require proof beyond a reasonable

doubt that the defendant's conduct has satisfied the elements of the offense. State v.

Willis, 5th Dist. Licking No. 14 CA 103, 2015–Ohio–3739, ¶ 25, citing Westlake v.

Kaplysh, 118 Ohio App.3d 18, 20, 691 N.E.2d 1074 (8th Dist.1997). Nevertheless, we

are tasked with evaluating whether the totality of the circumstances indicates the officer

had a particularized and objective basis for suspecting legal wrongdoing. Arvizu, supra.

We find the officer’s mistaken interpretation of the ordinance—an absolute prohibition

against crossing a solid white line--was unreasonable. See, Trout, supra, 2019-Ohio-124

at ¶ 17, citing Heien, supra.

       {¶25} Appellant's sole assignment of error is sustained.
Tuscarawas County, Case Nos. 2019AP100042, 2019AP100043                              12


                                    CONCLUSION

       {¶26} Appellant’s sole assignment of error is sustained and the judgment of the

New Philadelphia Municipal Court is reversed. Appellant's convictions are vacated and

the matter is remanded to the trial court for further proceedings in accordance with our

opinion and the law. See, Trout, supra, 2019-Ohio-124 at ¶ 26.

By: Delaney, J.,

Wise, John, P.J. and

Wise, Earle, J., concur.